Citation Nr: 0218760	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  00-08 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented 
to reopen a claim of entitlement to service connection for 
malaria.

2.  Whether new and material evidence has been presented 
to reopen a claim of entitlement to service connection for 
rheumatism

3.  Whether new and material evidence has been presented 
to reopen a claim of entitlement to service connection for 
bronchial asthma.

4.  Whether new and material evidence has been presented 
to reopen a claim of entitlement to service connection for 
osteoarthritis.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran had recognized guerilla service from April 
1945 to February 1946.

This matter is before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, which found that new and material 
evidence had not been submitted to reopen these claims.

The veteran provided testimony at a personal hearing 
before personnel at the RO in December 2000, a transcript 
of which is of record.


FINDINGS OF FACT

1.  Service connection was previously denied for 
rheumatism and bronchial asthma by rating decisions issued 
in August 1961 and July 1984.  The July 1984 rating 
decision also denied service connection for osteoarthritis 
and malaria.  The veteran was informed of these decisions, 
including his right to appeal, and he did not appeal.

2.  Service connection was denied for multiple conditions, 
including bronchiectasis, by a September 1989 rating 
decision.  This decision also found that new and material 
evidence had not been presented regarding claims of 
service connection for rheumatism, osteoarthritis, and 
malaria.  Although the veteran filed a timely Notice of 
Disagreement (NOD) with respect to this decision, it does 
not appear that he perfected his claim by filing a timely 
Substantive Appeal after a Statement of the Case (SOC) was 
promulgated in August 1990.

3.  The evidence submitted to reopen the veteran's claims 
of service connection for rheumatism, bronchial asthma, 
osteoarthritis, and/or malaria either does not bear 
directly and substantially upon the specific matter under 
consideration, or it is cumulative or redundant, or it is 
not by itself or in connection with evidence previously 
assembled so significant that it must be considered in 
order to fairly decide the merits of these claims.


CONCLUSIONS OF LAW

1.  The July 1984 rating decision denying service 
connection for bronchial asthma, among other things, is 
final.  38 U.S.C.A. § 4005(c) (1982) (38 U.S.C.A. 
§ 7105(c) (West 1991)); 38 C.F.R. § 19.192 (1984) 
(38 C.F.R. § 20.1103 (2002)).

2.  The September 1989 rating decision denying service 
connection for bronchiectasis and the application to 
reopen claims for service connection for rheumatism, 
osteoarthritis, and malaria is final.  38 U.S.C.A. 
§ 4005(c) (1988) (38 U.S.C.A. § 7105(c) (West 1991)); 
38 C.F.R. § 19.192 (1988) (38 C.F.R. § 20.1103 (2002)).

3.  New and material evidence not having been submitted to 
reopen the claims of entitlement to service connection for 
rheumatism, bronchial asthma, osteoarthritis, and/or 
malaria, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  Service connection was previously denied for 
rheumatism and bronchial asthma by rating decisions issued 
in August 1961 and July 1984.  The July 1984 rating 
decision also denied service connection for osteoarthritis 
and malaria.  The veteran was informed of these decisions, 
including his right to appeal, and he did not appeal.  In 
addition, his claim for service connection for 
bronchiectasis, and an application to reopen claims for 
service connection for rheumatism, osteoarthritis, and 
malaria were denied by a September 1989 rating decision.  
Although the veteran filed a timely NOD with respect to 
the latter decision, it does not appear that he perfected 
his claim by filing a timely Substantive Appeal after an 
SOC was promulgated in August 1990.  The RO determined 
that that time that the claimed disabilities were not 
shown during service and that arthritis or malaria was not 
diagnosed by approved methods during the regulatory 
presumptive period.

The evidence on file at the time of the last prior denial 
included the veteran's service medical records, which show 
no findings of rheumatism, bronchial asthma, 
osteoarthritis, and malaria during his period of 
recognized service.  In fact, his lungs and cardiovascular 
system were clinically evaluated as normal on his January 
1946 discharge examination.  Further, chest X-ray was 
negative, and he had no musculoskeletal defects.  

On his January 1946 Affidavit for Philippine Army 
Personnel, the veteran indicated that he was never held as 
a prisoner-of-war (POW), and that he had received no 
wounds or illnesses during his period of recognized 
service.  

The evidence on file at the time of the last prior denial 
also included post-service medical records, including 
those from the Veterans Memorial Medical Center (VMMC) 
which appear to cover a period from 1956 to 1988.  Among 
other things, these records reflect treatment for 
osteoarthritis/rheumatoid arthritis of various joints; 
saccular bronchiectasis; and pulmonary tuberculosis.  In 
addition, he submitted a private medical statement dated 
in July 1956 which indicated he had been suffering from 
influenza, rheumatism, and malaria he had contracted in 
service during World War II.  Similarly, an August 1956 
private medical statement related that he had been 
suffering from asthma and rheumatism since 1946.  

The evidence previously of record includes documents 
showing that the veteran was receiving compensation from 
the Republic of the Philippines, Philippine Veterans 
Administration/Philippine Veterans Affairs Office for 
service-connected rheumatoid arthritis of both lower 
extremities. 

The record also included two lay affidavits dated in 
January 1956 from individuals who stated they had served 
with the veteran during his period of recognized service. 
and that he had malaria and rheumatism during such 
service.  Additionally, a May 1960 joint affidavit from 
two of the veteran's neighbors attested to his current 
medical problems.  

At a June 1989 personal hearing, it was noted that all of 
the claimed conditions had been denied because they were 
not shown during the veteran's military service.  The 
veteran contended at this hearing that his sickness was 
not recorded in his discharge papers because they went 
back to a town which was a much warmer place than where 
they had been, that he was shivering at that time and had 
malaria.

The evidence submitted since the last prior denial 
includes various post-service medical records which cover 
a period from 1956 to 2002.  It is noted that some of 
these records were previously on file, including the July 
1956 and August 1956 private medical records, as well as 
various records from the VMMC.  With respect to the 
additional records not previously submitted, it is noted 
that they reflect that the veteran continues to receive 
treatment for and/or note a history of osteoarthritis and 
rheumatoid arthritis, pulmonary tuberculosis, and saccular 
bronchiectases.  Nothing in this additional medical 
evidence relates the etiology of any of the claimed 
conditions to the veteran's period of recognized service.

The evidence submitted as part of this application to 
reopen also contains duplicate copies of some of the 
previously submitted service records and affidavits.  

The veteran has also submitted a November 1972 statement 
from the U.S. Army, which it appears was not previously of 
record, and reflects that he was awarded the Asiatic-
Pacific Campaign Medal with one Bronze Service Star, World 
War II Victory Medal, and the Philippine Liberation Ribbon 
with one Bronze Service Star.  In addition, he submitted a 
December 1986 Voter's Affidavit.
At the veteran's December 2000 personal hearing, it was 
noted that his current claim had been denied due to the 
absence of new and material evidence, and that the initial 
service connection claims had been denied because there 
was no evidence of treatment for the claimed conditions 
during service or within the requisite presumptive period.  
The veteran testified that he had been service-connected 
for rheumatic arthritis of both lower extremities by the 
Philippine Veterans Administration since 1957, and that he 
received compensation as a result thereof.  He also 
testified that he first had symptoms of these disabilities 
in January 1946, approximately one month before his 
discharge.  In addition, he referred to various medical 
records in support of his contentions, including the 
medical statements dated in July 1956, August 1956, and 
May 1960.  Further, he testified that he was hospitalized 
in May 1945 for two weeks due to malaria and rheumatism, 
and referred to the lay affidavits in support thereof.

It is noted that the veteran related contentions similar 
to that of his hearing testimony in various statements on 
file.


Legal Criteria.  Service connection may be established for 
a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present 
is required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when "new and 
material evidence" is presented or secured with respect to 
a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Furthermore, the Court of Appeals for the 
Federal Circuit has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously 
and finally disallowed claim there must be new and 
material evidence presented since the time that the claim 
was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on 
other grounds).

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In 
general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  In part, the VCAA 
specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to 
VA and authorizes VA to obtain.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (codified as amended at 
38 U.S.C. § 5107(a) (West Supp. 2002)).

The Board observes that the VCAA appears to have left 
intact the requirement that a veteran must first present 
new and material evidence in order to reopen a previously 
and finally denied claim under 38 U.S.C.A. § 5108 before 
the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).  It was specifically stated in the VCAA that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See VCAA 
(codified as amended at 38 U.S.C. § 5103A(f) (West Supp. 
2002)).  It is noted that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen 
previously denied claims.  VA's authority to provide such 
additional assistance is provided by 38 U.S.C. 5103A(g) 
(West Supp. 2002) which states that nothing in section 
5103A precludes VA from providing such other assistance as 
the Secretary considers appropriate.  However, these 
changes are applicable only to claims to reopen filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45620, 45628-
45629.  Here, the veteran's claim was filed prior to 
August 29, 2001, and, as such, these changes are not 
applicable in the instant case.

The Board acknowledges that VBA Fast Letter No. 01-13 
(February 5, 2001), indicated that, in light of the VCAA, 
VA had a duty to obtain evidence from any new source 
identified by the claimant.  However, a review of the 
record reflects that the veteran has not identified any 
pertinent evidence that has not been obtained or requested 
by the RO.  In pertinent part, the Board notes that the RO 
sent correspondence in August 1998 which requested records 
from the various health care providers identified by the 
veteran.  Further, to the extent that VA has a duty to 
notify, the Board notes that the RO advised the veteran of 
the evidence necessary to substantiate his claim, 
including the standard for "new and material evidence" 
under 38 C.F.R. § 3.156(a), by the May 1999 SOC, as well 
as the Supplemental Statements of the Case (SSOCs) 
promulgated in February 2001 and September 2002.  Thus, he 
was aware he had to submit evidence that met this 
standard.  Moreover, the RO sent correspondence to the 
veteran in July 2001 which specifically addressed the 
applicability of the VCAA to the facts of this case, as 
did the September 2002 SSOC.  As such, the veteran was 
kept apprised of what he must show to prevail in his 
claim, what information and evidence he was responsible 
for, and what evidence VA must secure.  Therefore, there 
is no further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board 
concludes that any duty to assist and duty to notify in 
the instant case has been fulfilled, and that no 
additional assistance to the veteran is required based on 
the facts of the instant case.


Analysis.  In the instant case, the Board finds that new 
and material evidence has not been presented to reopen the 
veteran's claims of service connection for rheumatism, 
bronchial asthma, osteoarthritis, and/or malaria

As mentioned above, service connection was previously 
denied for these disabilities because they were not shown 
during service, nor were arthritis or malaria diagnosed by 
approved methods during the regulatory presumptive period.

The Board notes that the duplicate copies of the service 
records, the July 1956 and August 1956 private medical 
records, various VMMC records, and the various lay 
affidavits, which were previously of record are clearly 
not new.

With respect to the additional medical records, the Board 
notes that these records are "new" to the extent they were 
not previously of record.  However, in essence, these 
records only reflect treatment for and/or note a history 
of the claimed conditions.  These records contain no 
competent medical opinion relating any of these conditions 
to service.  Such evidence was of record at the time of 
the previous denials.  Thus, this evidence is cumulative 
and redundant of that previously of record.  

The Board also notes that the veteran's contentions 
submitted as part of his application to reopen, including 
his December 2000 hearing testimony, are similar to these 
he made at the time of the prior decisions.  That is, his 
assertions are not new as they are cumulative or redundant 
of his statements which were of record at the time of the 
prior final denial noted above.  Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  Moreover, as a layman, he has no 
competence to give a medical opinion on the diagnosis or 
etiology of the disabilities at issue, and his statements 
on such matters are not material evidence to reopen the 
claims.  38 C.F.R. § 3.156; Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Further, it is noted that he referred to 
documents at his hearing that were of record at the time 
of the prior decisions.  As such, these contentions are 
cumulative and redundant of those previously of record.

Regarding the November 1972 statement from the U.S. Army 
and the December 1986 Voter's Affidavit, the Board finds 
that neither document appears to bear directly and 
substantially upon the specific matter under 
consideration; i.e., whether the claimed conditions were 
incurred in or causally linked to his period of recognized 
service.  The November 1972 U.S. Army statement reflects 
that the veteran had military service during World War II, 
and that he was awarded citations thereof.  However, there 
was no dispute at the time of the prior decisions that the 
veteran had recognized service.  Further, neither document 
contains any reference to the claimed conditions.  
Accordingly, this evidence is not new and material.

There being no other evidence as part of the veteran's 
application to reopen, the Board finds that the additional 
evidence submitted to reopen the claims of service 
connection for rheumatism, bronchial asthma, 
osteoarthritis, and/or malaria either does not bear 
directly and substantially upon the specific matter under 
consideration, or it is cumulative or redundant, or it is 
not by itself or in connection with evidence previously 
assembled so significant that it must be considered in 
order to fairly decide the merits of these claims.  
Accordingly, new and material evidence has not been 
presented pursuant to 38 C.F.R. § 3.156(a).  Inasmuch as 
the veteran has not submitted new and material evidence in 
support of his request to reopen, the Board does not have 
jurisdiction to consider the claim or to order additional 
development.  See Jackson, supra.





ORDER

New and material evidence not having been submitted to 
reopen the claims of entitlement to service connection for 
rheumatism, bronchial asthma, osteoarthritis, and/or 
malaria, the benefit sought on appeal is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

